DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nathan Vogler on September 9, 2022.    
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A method of making a mono-axially oriented polyolefin film comprising:
	extruding a film comprising a layer, wherein the layer comprises a propylene-based polyolefin and a voiding agent [[comprising]], wherein the voiding agent is a chemical foaming agent;
	orienting the film at least 4 times in the machine direction (MD) to form a mono-axially, oriented polyolefin film, wherein the mono-axially, oriented polyolefin film has a plurality of voids with an average void size of 5,000-12,000 µm in width along the MD axis.
	
Written descriptive support for the above amendment is found at page 6, paragraphs [0024]-[0025] and pages 4-5, paragraph [00016] of the specification as originally filed.

Claim 16 is amended as follows:
16.	(Currently Amended) The method of claim 13, wherein the voiding agent comprises a beta-nucleation of [[the]] a propylene-based [[polyolefin]] polymer.

	Written descriptive support for this amendment is found at page 4, paragraph [0016] of the specification as originally filed.

3.	These claims are renumbered as follows:
Claims 1-5 remain as “Claims 1-5”.
Claim 7 becomes Claim 6, which depends on claim 1; reads as “The method of claim 1”. 
Claim 8 becomes Claim 7, which depends on claim 1; reads as “The method of claim 1”.
Claim 10 becomes Claim 8, which depends on claim 1; reads as “The method of claim 1”.
Claim 11 becomes Claim 9, which depends on claim 1; reads as “The method of claim 1”.
Claim 12 becomes Claim 10, which depends on claim 1; reads as “The method of claim 1”.
Claim 13 becomes Claim 11, which depends on claim 1; reads as “The method of claim 1”.
Claim 14 becomes Claim 12, which depends on claim 11; reads as “The method of claim 11”.
Claim 15 becomes Claim 13, which depends on claim 11; reads as “The method of claim 11”.
Claim 16 becomes Claim 14, which depends on claim 11; reads as “The method of claim 11”.
Claim 17 becomes Claim 15, which depends on claim 1; reads as “The method of claim 1”.
Claim 18 becomes Claim 16, which depends on claim 1; reads as “The method of claim 1”.
Claim 19 becomes Claim 17, which depends on claim 1; reads as “The method of claim 1”.

Reasons for Allowance
4.	Independent claim 1 was amended to include limitations supported at page 6, paragraph [0025], and page 12, paragraph [0041], of the specification as originally filed (see also cancelled original claims 6 and 9). 
	Thus, no new matter is present.
	See Claim Amendment dated 08/24/2022. 
5.	The objection to the specification set forth in paragraph 2 of the previous Office action mailed 05/26/2022 is no longer applicable and thus, withdrawn because the applicants amended page 4, paragraph [0016] and page 11, paragraph [0039] of the present specification to correct their informalities. 
	See Amendment to Specification filed on 08/24/2022. 
6.	The claim objection set forth in paragraph 3 of the prior Office action mailed 05/26/2022 is no longer applicable and thus, withdrawn because the applicants amended claims 1 and 17-19 to correct their informalities.
	See Claim Amendment filed 08/24/2022. 
7.	The 112(b) rejection set forth in paragraph 4 of the previous Office action mailed 05/26/2022 is no longer applicable and thus, withdrawn because the applicants amended claims 5, 8 and 16 to provide the same with clarity. 
	See Claim Amendment filed 08/24/2022 and see also Examiner’s Amendment dated 09/09/2022.
8.	The present claims are allowable over the prior art references of record, namely, Brown et al. (US 2014/0147657), Borgsten et al. (US 2009/00291441), and Ishige et al. (US 2002/0155277).  
9.	As indicated in paragraph 8 of the previous Office action mailed 05/26/2022, the present application would be allowable if claim 9 (which also includes the limitation of claim 6 since it is dependent on claim 6) is incorporated into independent claim 1.  Since the applicants amended independent claim 1 to include the limitations from claims 6 and 9 (see claim amendment dated 08/24/2022), the 103 rejections set forth in paragraphs 5-7 of the previous Office action mailed 05/26/2022 are no longer applicable and thus, withdrawn because none of the references of record individually or in combination teaches or would have suggested the claimed method of making a mono-axially oriented polyolefin film comprising: extruding a film comprising a layer, wherein the layer comprises a propylene-based polyolefin and a voiding agent, wherein the voiding agent is a chemical foaming agent; orienting the film at least 4 times in the machine direction (MD) to form a mono-axially, oriented polyolefin film, wherein the mono-axially, oriented polyolefin film has a plurality of voids with an average void size of 5,000-12,000 µm in width along the MD axis.
	Accordingly, claims 1-5, 7-8, and 10-19 are deemed allowable over the prior art references of record.

Correspondence
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/08/2019.